Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Nov. 2022 has been entered.
Response to Arguments


Applicant’s arguments, see pp. 3-4, filed 30 November 2022, with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jacobs, II et al. (U.S. Patent 10,556,309; 'JACOBS'). Please see the Office action below for further explanation regarding the rationale for the rejection of the newly-amended independent claim.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Santiquet et al. (U.S. PG-PUB 2013/0332119, 'SANTIQUET') in view of Grosz et al. (U.S. PG-PUB 2014/0096012, 'GROSZ') and Jacobs, II et al. (U.S. Patent 10,556,309; 'JACOBS').
Regarding claim 1, SANTIQUET discloses a method of editing 3D scenes, the method comprising: 
applying functions to one or more objects based on characteristics of the object (SANTIQUET; FIG. 1; ¶ 0065; “… the method starts with a 3D model or assembly of objects [‘one or more objects’] stopped or immobile. … the assembly of objects or 3D model is a centrifugal "fly ball" governor CG whose rotation of the mast [The Examiner asserts that applying a ‘centrifugal’ force by ‘rotation’ is analogous to ‘applying functions’.] would spread apart the two spheres [‘characteristics of the object’] of the assembly until the maximum distance between them is reached.”) and physics applied to the objects (SANTIQUET; FIGS. 1-2; ¶ 0071; “An interaction on an axis … translates the part on which the manipulator is placed, and an interaction on an arc … turns the part on which the manipulator is placed. As dynamic manipulation is running, this manipulation can turn and translate the part of the assembly on which it is placed taking into account physical laws of motion: it's a dynamic manipulator. The character dynamic of the manipulator is illustrated by double arcs of circle. … in a step 2, the user can make a drag and drop of the dynamic manipulator DM on the part of the assembly where the user wants to apply the load.”);
generating data of the objects  ([The Examiner asserts that although SANTIQUET does not explicitly disclose graphics editors; SANTIQUET does disclose a ‘dynamic manipulator DM’, which displays a ‘dynamic simulation’ which may be viewed as an animated sequence, see FIG. 2 of SANTIQUET.]).
              
    PNG
    media_image1.png
    422
    643
    media_image1.png
    Greyscale






SANTIQUET does not explicitly disclose graphics editors, which GROSZ discloses (GROSZ; FIG. 34; ¶ 0332; “FIG. 34 is a screen shot 3400 of  photo-book … that is open and displaying two pages, [called here a] canvas [which] may include any workspace for rendering graphics [‘rendering a scene’]. … there is a first canvas page 3401 and a second canvas page 3402. Each page contains at least two photo slots for containing digital photos. These are photo slots 3403 and 3404 on page 3401 and photo slots 3405 and 3406 on page 3402.”), nor does SANTIQUET disclose determining whether the objects are aligned or non-aligned based on a repulsive force between objects, which GROSZ discloses (GROSZ; ¶ 0335; “The motion is initiated in this case by a client selecting one of the horses and making moving it towards the ball until the boundaries intersect. In this case the boundaries are repellant boundaries [‘objects are … non-aligned’]. The lighter weight of the soccer ball (physics attribute) causes the ball to move and not the horses resulting in the desired effect. The motion dynamics are simulated by a physics engine … The items (horses and ball) are linked together algorithmically with respect to the boundaries and desired physics effects. … … boundaries may repel or attract [‘determining whether the objects are aligned or non-aligned’] relative to motion, or may trigger some other preprogrammed physics when making contact with another recognized boundary.”), nor does SANTIQUET disclose rendering a  scene including the non-alignment of objects, which GROSZ discloses (GROSZ; FIG. 29; ¶ 0331; “… server 2904 includes a physics simulation engine (PSE) 2907 [which is] adapted to deliver motion dynamics resulting from detection of a trigger relative to … objects … that … [have] interactive boundaries that … repel objects [‘repulsive force between objects’]  with polar … boundaries [non-alignment of objects]. There are … simulations engines available for rendering motion dynamics for digital objects that are assigned certain properties and include trigger criteria such as having interactive boundaries.” [The Examiner notes that the instant disclosure depicts and describes several instances of ‘non-alignment’ of the boundaries of objects, such as FIGS. 37-41 and ¶ 0149-159. The Examiner asserts that the ‘wiggling operation’ behavior as depicted and described in FIG. 42 and ¶ 0158-159 is analogous to the ‘interactive boundaries’ of GROSZ wherein the horses kick the ball in FIG. 34, in that both references teach the non-overlaying of two graphical objects using a particular locomotion to signify how the graphics are non-aligning with respect to the boundaries of said objects in the simulated physical environment.]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of editing 3D scenes of SANTIQUET to include the graphics editors, the determining whether the objects are aligned or non-aligned based on a repulsive force between objects, and the rendering a  scene including the non-alignment of objects of GROSZ. The motivation for this modification could have been to incorporate the features of the GUI graphics editor (photobook project) of GROSZ into the dynamic manipulator of SANTIQUET in order to graphically simulate how physical phenomena (Newtonian forces, etc.) may interact with simulated objects.
SANTIQUET-GROSZ disclose rendering a three-dimensional scene including … objects (SANTIQUET; FIGS. 1-2; ¶ 0065-67; “… the method starts with a 3D model or assembly of objects stopped or immobile. … the assembly of objects or 3D model [‘3-D scene including … objects’] is a centrifugal "fly ball" governor CG whose rotation of the mast would spread apart the two spheres of the assembly until the maximum distance between them is reached. In a step 1, a dynamic simulation is started by pressing on a displayed button BSTART … The displayed result is represented on FIG. 2 [‘rendering a three-dimensional scene’], wherein the arms of the assembly fall down because of the effect of gravity.”).
SANTIQUET-GROSZ do not explicitly disclose converting the three-dimensional scene for output on a fabrication device, which JACOBS discloses (JACOBS; Col. 5, Lines 3-33; “FIG. 1 illustrates … [a] method 100 of making a plurality of discrete objects from a suitable body of material. In … step 105, a workpiece computer model may be created by assigning a plurality of computer models of … differing structures to locations within a computer model of the body of material. … Step 105 may be performed … using CAD and/or CAM software having a [GUI] that allows a user to manipulate graphical representations of the objects and/or body of material to effectively place the graphical representations of the objects within the graphical representation of the body of material to indicate the regions within the body of material from which the objects will be made. In step 105, the computer models of the objects are located relative to the computer model of the body of material so that sufficient space is present between adjacent ones of the computer models of the objects so that when the objects are being formed from the body of material, there is sufficient room for the subtractive manufacturing tool(s) needed to remove material from the body of material [‘fabrication device’] and to allow a sufficient amount of fixating material to be present between the discrete objects to provide the necessary firm support for the objects during later steps of method 100. As part of step 105 …, a workpiece computer model may be configured into a CAM model that in later steps of method 100 will be used to guide the operation of … subtractive manufacturing machines to perform the necessary material removal for ultimately forming the discrete objects from the body of material [‘three-dimensional scene’] in the proper number and sequence of steps [‘converting the three-dimensional scene for output on a fabrication device’].”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of editing 3D scenes of SANTIQUET-GROSZ to include the converting the three-dimensional scene for output on a fabrication device of JACOBS. The motivation for this modification could have been to provide methods of manufacturing a plurality of discrete objects from a single body of material, or “workpiece,” using one or more subtractive manufacturing processes.
Regarding claim 2, SANTIQUET-GROSZ-JACOBS disclose the method of claim 1, wherein the fabrication device is a subtractive fabrication device (JACOBS; FIG. 1; Col. 5, Lines 34-40; “In step 110, … subtractive manufacturing processes are used to remove material from the body of material, now a workpiece, in the inter-object regions, i.e., from between the regions of the body of material that will become the objects. … a support frame or a temporary support frame may also be formed by … subtractive manufacturing process prior to or during step 110.”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SANTIQUET in view of GROSZ and JACOBS as applied to claim 1 above, and further in view of Deguy et al. (U.S. PG-PUB 2016/0247297, 'DEGUY').
Regarding claim 3, SANTIQUET-GROSZ-JACOBS disclose the method of claim 1; however, SANTIQUET-GROSZ-JACOBS do not explicitly disclose that the method of claim 1 further comprises rendering fabrication artifacts in the three-dimensional scene, which DEGUY discloses (DEGUY; ¶ 0055-59; “By ‘graphical effect’ [‘rendering’] is meant a description of the physical and/or chemical process, which determines how … traces generated on a target object affect this object's texture [‘fabrication artifacts’]. … some examples of graphical effects …: a trace of liquid applied to bare wood is absorbed by the wood. Alternatively, this causes the wood's hue to darken; a liquid applied to a varnish or plastic is not absorbed at all and produces a “bead of liquid” effect on the surface of the material; heat applied to a painted material causes the paint to peel and then burn depending on the temperature set by the user, and optionally cause combustion of the material on which the paint is applied if the latter is combustible; application of an acid to, or sandblasting of a glossy plastic material will gradually roughen it, thus making it less glossy and increasingly rougher.” ¶ 0085; “In step 152, the integrator implements the graphical effects [‘rendering’] which correspond to the received data, based on the object data and the relevant trace data, for example, flaking paint, corrosion (if metal), burn, combustion [‘fabrication artifacts’], trace interruption for porous materials, and non-absorbent sagging.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 1 of SANTIQUET-GROSZ-JACOBS to include the rendering fabrication artifacts in the three-dimensional scene of DEGUY. The motivation for this modification could have been to use texturing techniques to graphically simulate various chemical and exothermic reactions that are associated with various manufacturing processes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619